UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 3 0, 2009 Item 1: Schedule of Investments Vanguard Morgan Growth Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Common Stocks (97.7%) 1 Consumer Discretionary (13.0%) * Amazon.com Inc. 863,202 116,118 * Starbucks Corp. 3,203,579 73,875 Coach Inc. 1,405,613 51,347 TJX Cos. Inc. 1,372,623 50,169 * Apollo Group Inc. Class A 739,036 44,771 * Urban Outfitters Inc. 992,014 34,711 Advance Auto Parts Inc. 821,952 33,273 Walt Disney Co. 1,012,300 32,647 Abercrombie & Fitch Co. 881,889 30,734 * Las Vegas Sands Corp. 2,028,805 30,310 NIKE Inc. Class B 428,570 28,316 * LKQ Corp. 1,433,851 28,089 * Expedia Inc. 1,092,230 28,081 * Kohl's Corp. 427,850 23,074 Scripps Networks Interactive Inc. Class A 534,510 22,182 * Bally Technologies Inc. 492,601 20,340 Guess? Inc. 438,588 18,552 McDonald's Corp. 294,300 18,376 * Ford Motor Co. 1,730,000 17,300 Omnicom Group Inc. 432,100 16,917 American Eagle Outfitters Inc. 986,350 16,748 DeVry Inc. 290,910 16,503 * Tractor Supply Co. 304,780 16,141 * Bed Bath & Beyond Inc. 383,300 14,807 * Dollar Tree Inc. 299,060 14,445 ^ Buckle Inc. 489,729 14,339 Service Corp. International 1,645,300 13,475 * O'Reilly Automotive Inc. 327,810 12,496 WABCO Holdings Inc. 482,516 12,444 Yum! Brands Inc. 355,300 12,425 * Chico's FAS Inc. 856,900 12,039 * GameStop Corp. Class A 535,350 11,746 * Discovery Communications Inc. Class A 373,980 11,470 Best Buy Co. Inc. 289,238 11,413 Gentex Corp. 610,160 10,891 * ITT Educational Services Inc. 111,853 10,733 Ross Stores Inc. 219,300 9,366 * Education Management Corp. 399,400 8,791 Gap Inc. 406,400 8,514 Target Corp. 172,400 8,339 Home Depot Inc. 261,600 7,568 Darden Restaurants Inc. 209,480 7,346 ^ Garmin Ltd. 204,500 6,278 Harman International Industries Inc. 166,900 5,888 DR Horton Inc. 505,100 5,490 DISH Network Corp. Class A 249,900 5,190 McGraw-Hill Cos. Inc. 150,900 5,057 Comcast Corp. Class A 279,225 4,708 Comcast Corp. 293,434 4,698 * WMS Industries Inc. 96,900 3,876 Williams-Sonoma Inc. 170,200 3,537 H&R Block Inc. 120,400 2,723 Lowe's Cos. Inc. 73,900 1,729 * DIRECTV Class A 41,200 1,374 * NVR Inc. 700 498 * priceline.com Inc. 1,500 328 Family Dollar Stores Inc. 6,600 184 Consumer Staples (3.9%) Wal-Mart Stores Inc. 825,600 44,128 PepsiCo Inc. 629,800 38,292 Philip Morris International Inc. 668,700 32,225 Costco Wholesale Corp. 455,300 26,940 Colgate-Palmolive Co. 311,600 25,598 Unilever PLC ADR 735,810 23,472 Avon Products Inc. 436,600 13,753 General Mills Inc. 176,100 12,470 CVS Caremark Corp. 268,810 8,658 Coca-Cola Enterprises Inc. 372,100 7,888 Sysco Corp. 253,160 7,073 Procter & Gamble Co. 115,336 6,993 * Central European Distribution Corp. 238,350 6,772 Sara Lee Corp. 546,700 6,659 Cadbury PLC ADR 129,005 6,630 Alberto-Culver Co. Class B 223,400 6,543 Kellogg Co. 114,000 6,065 Walgreen Co. 150,100 5,512 Campbell Soup Co. 154,600 5,225 Dr Pepper Snapple Group Inc. 163,600 4,630 Kimberly-Clark Corp. 69,000 4,396 Coca-Cola Co. 73,078 4,165 Mead Johnson Nutrition Co. Class A 83,500 3,649 Archer-Daniels-Midland Co. 54,967 1,721 Energy (7.1%) Occidental Petroleum Corp. 979,212 79,659 Baker Hughes Inc. 984,509 39,853 Noble Energy Inc. 517,144 36,831 Diamond Offshore Drilling Inc. 360,184 35,449 Schlumberger Ltd. 542,300 35,298 * Oceaneering International Inc. 549,204 32,139 Smith International Inc. 1,162,920 31,597 * Transocean Ltd. 350,687 29,037 * Southwestern Energy Co. 518,180 24,976 Petroleo Brasileiro SA ADR 485,300 23,139 Noble Corp. 342,800 13,952 * InterOil Corp. 173,900 13,357 National Oilwell Varco Inc. 290,800 12,821 * Ultra Petroleum Corp. 255,500 12,739 Peabody Energy Corp. 267,100 12,076 * Continental Resources Inc. 271,200 11,632 * Petrohawk Energy Corp. 483,980 11,611 * Cameron International Corp. 277,300 11,591 EXCO Resources Inc. 474,700 10,078 * Pride International Inc. 287,700 9,181 Core Laboratories NV 73,920 8,732 * Concho Resources Inc. 188,246 8,452 * Weatherford International Ltd. 464,990 8,328 Murphy Oil Corp. 149,900 8,125 XTO Energy Inc. 166,050 7,726 * FMC Technologies Inc. 104,100 6,021 Tidewater Inc. 117,700 5,644 * Denbury Resources Inc. 358,200 5,301 Massey Energy Co. 119,800 5,033 Cabot Oil & Gas Corp. 109,400 4,769 Consol Energy Inc. 90,700 4,517 * SandRidge Energy Inc. 366,500 3,456 Helmerich & Payne Inc. 39,400 1,571 Exchange-Traded Fund (0.7%) ^,2 Vanguard Growth ETF 1,044,900 55,442 Financials (5.8%) Goldman Sachs Group Inc. 610,705 103,111 Lincoln National Corp. 1,629,359 40,538 Morgan Stanley 1,322,455 39,145 Itau Unibanco Holding SA ADR 1,325,579 30,276 Franklin Resources Inc. 266,000 28,023 JPMorgan Chase & Co. 591,700 24,656 State Street Corp. 561,893 24,465 Wells Fargo & Co. 855,436 23,088 Raymond James Financial Inc. 696,600 16,558 * Affiliated Managers Group Inc. 196,400 13,228 Invesco Ltd. 446,300 10,484 Lazard Ltd. Class A 271,270 10,300 T Rowe Price Group Inc. 189,900 10,112 Principal Financial Group Inc. 408,200 9,813 Aflac Inc. 191,300 8,848 BlackRock Inc. 36,200 8,406 Hudson City Bancorp Inc. 579,500 7,957 Northern Trust Corp. 144,800 7,588 * TD Ameritrade Holding Corp. 373,600 7,240 Waddell & Reed Financial Inc. 220,100 6,722 *,^ American International Group Inc. 199,400 5,978 Charles Schwab Corp. 305,055 5,741 * CB Richard Ellis Group Inc. Class A 343,700 4,664 US Bancorp 191,000 4,299 American Express Co. 95,100 3,853 * Berkshire Hathaway Inc. Class B 1,019 3,348 * St Joe Co. 66,700 1,927 Public Storage 16,300 1,328 * Jefferies Group Inc. 46,100 1,094 Health Care (11.7%) * Medco Health Solutions Inc. 1,141,000 72,921 Medtronic Inc. 1,471,387 64,712 Eli Lilly & Co. 1,375,188 49,108 Baxter International Inc. 824,872 48,403 Teva Pharmaceutical Industries Ltd. ADR 736,600 41,382 Alcon Inc. 244,000 40,101 * Mylan Inc. 2,095,100 38,613 * Gilead Sciences Inc. 822,400 35,593 Shire PLC ADR 422,987 24,829 Johnson & Johnson 383,600 24,708 * Amgen Inc. 431,200 24,393 * Celgene Corp. 435,300 24,237 * Hospira Inc. 440,981 22,490 Abbott Laboratories 397,530 21,463 Pfizer Inc. 1,160,000 21,100 CR Bard Inc. 269,024 20,957 * Waters Corp. 330,640 20,486 * Illumina Inc. 615,400 18,862 * Vertex Pharmaceuticals Inc. 435,800 18,674 * QIAGEN NV 816,700 18,229 * ResMed Inc. 313,600 16,392 * Thermo Fisher Scientific Inc. 325,900 15,542 * Express Scripts Inc. 174,710 15,104 * Covance Inc. 244,800 13,359 Cooper Cos. Inc. 337,280 12,857 * United Therapeutics Corp. 241,500 12,715 McKesson Corp. 202,700 12,669 * Life Technologies Corp. 229,931 12,009 * Varian Medical Systems Inc. 243,500 11,408 Beckman Coulter Inc. 172,400 11,282 Quest Diagnostics Inc. 175,400 10,591 * Warner Chilcott PLC Class A 352,000 10,021 * Watson Pharmaceuticals Inc. 235,400 9,324 * Eclipsys Corp. 502,359 9,304 * IDEXX Laboratories Inc. 174,000 9,299 * Patterson Cos. Inc. 319,900 8,951 UnitedHealth Group Inc. 276,800 8,437 * Catalyst Health Solutions Inc. 226,163 8,248 * Laboratory Corp. of America Holdings 101,700 7,611 * Edwards Lifesciences Corp. 87,500 7,599 * Intuitive Surgical Inc. 24,960 7,571 Merck & Co. Inc. 187,266 6,843 * ICON PLC ADR 288,560 6,270 * VCA Antech Inc. 240,800 6,001 * Amylin Pharmaceuticals Inc. 344,200 4,884 * Millipore Corp. 65,317 4,726 * Genzyme Corp. 70,293 3,445 * Myriad Genetics Inc. 125,200 3,268 * Biogen Idec Inc. 46,800 2,504 * WellPoint Inc. 40,500 2,361 * Cephalon Inc. 19,580 1,222 * Lincare Holdings Inc. 14,200 527 Industrials (9.9%) Caterpillar Inc. 1,531,845 87,300 Dover Corp. 1,060,045 44,108 Joy Global Inc. 840,497 43,361 Parker Hannifin Corp. 774,652 41,738 Illinois Tool Works Inc. 839,741 40,299 Emerson Electric Co. 888,334 37,843 Boeing Co. 667,253 36,118 Ingersoll-Rand PLC 933,839 33,375 Cummins Inc. 701,356 32,164 General Electric Co. 2,069,702 31,315 Raytheon Co. 601,378 30,983 Pall Corp. 696,352 25,208 AMETEK Inc. 603,824 23,090 Fastenal Co. 456,090 18,992 CH Robinson Worldwide Inc. 310,630 18,243 * Corrections Corp. of America 705,600 17,323 Flowserve Corp. 171,660 16,227 United Parcel Service Inc. Class B 273,000 15,662 Precision Castparts Corp. 134,100 14,798 AO Smith Corp. 276,139 11,982 * Chicago Bridge & Iron Co. NV 558,100 11,285 * IHS Inc. Class A 205,350 11,255 Lockheed Martin Corp. 144,300 10,873 * Stericycle Inc. 186,900 10,311 * HUB Group Inc. Class A 361,162 9,690 Expeditors International of Washington Inc. 273,400 9,495 * Hertz Global Holdings Inc. 769,500 9,172 * McDermott International Inc. 375,300 9,011 Goodrich Corp. 137,300 8,822 * Foster Wheeler AG 289,740 8,530 MSC Industrial Direct Co. Class A 172,800 8,122 Fluor Corp. 153,100 6,896 * Aecom Technology Corp. 236,108 6,493 ITT Corp. 130,200 6,476 * BE Aerospace Inc. 237,900 5,591 ^ Ritchie Bros Auctioneers Inc. 238,205 5,343 Republic Services Inc. Class A 170,300 4,821 CLARCOR Inc. 131,199 4,256 * Old Dominion Freight Line Inc. 130,200 3,997 Honeywell International Inc. 79,000 3,097 L-3 Communications Holdings Inc. 32,300 2,809 United Technologies Corp. 31,600 2,193 * Jacobs Engineering Group Inc. 54,900 2,065 * Alliant Techsystems Inc. 22,000 1,942 Pitney Bowes Inc. 81,700 1,860 Union Pacific Corp. 22,600 1,444 * Iron Mountain Inc. 19,600 446 Information Technology (40.9%) Microsoft Corp. 9,117,969 278,007 * Apple Inc. 1,224,731 258,247 * Cisco Systems Inc. 9,922,291 237,540 * Google Inc. Class A 375,927 233,067 International Business Machines Corp. 1,248,224 163,393 * NetApp Inc. 3,806,512 130,906 Oracle Corp. 5,016,807 123,112 QUALCOMM Inc. 2,451,959 113,428 Hewlett-Packard Co. 1,624,800 83,693 Intel Corp. 4,085,054 83,335 * Juniper Networks Inc. 2,819,936 75,208 * EMC Corp. 4,099,447 71,617 Visa Inc. Class A 816,204 71,385 Mastercard Inc. Class A 275,690 70,571 * QLogic Corp. 3,666,917 69,195 Xilinx Inc. 2,570,978 64,429 Altera Corp. 2,672,760 60,485 * Cognizant Technology Solutions Corp. Class A 988,790 44,792 Texas Instruments Inc. 1,702,566 44,369 * BMC Software Inc. 1,101,652 44,176 Analog Devices Inc. 1,325,491 41,859 * SanDisk Corp. 1,394,894 40,438 Intersil Corp. Class A 2,530,012 38,810 * eBay Inc. 1,510,298 35,552 * Adobe Systems Inc. 961,300 35,357 * Check Point Software Technologies 968,879 32,826 * Emulex Corp. 2,782,796 30,333 * Agilent Technologies Inc. 957,300 29,743 Western Union Co. 1,519,808 28,648 * Hewitt Associates Inc. Class A 648,087 27,388 *,^ Alliance Data Systems Corp. 421,930 27,252 * VMware Inc. Class A 603,500 25,576 * Western Digital Corp. 562,700 24,843 * Skyworks Solutions Inc. 1,661,900 23,582 * Riverbed Technology Inc. 1,021,522 23,464 * Longtop Financial Technologies Ltd. ADR 624,158 23,106 * Equinix Inc. 210,900 22,387 * Marvell Technology Group Ltd. 1,034,800 21,472 * Sohu.com Inc. 369,687 21,176 Amphenol Corp. Class A 453,400 20,938 *,^ Shanda Interactive Entertainment Ltd. ADR 385,265 20,269 * Teradata Corp. 628,613 19,757 * Baidu Inc. ADR 43,250 17,786 * Netease.com ADR 439,852 16,543 * F5 Networks Inc. 307,500 16,291 Motorola Inc. 1,953,145 15,156 * Dell Inc. 1,054,498 15,143 Seagate Technology 760,100 13,826 * Broadcom Corp. Class A 408,400 12,844 Jabil Circuit Inc. 679,763 11,808 * Micron Technology Inc. 1,053,500 11,125 Tyco Electronics Ltd. 443,988 10,900 * NeuStar Inc. Class A 465,750 10,731 Fidelity National Information Services Inc. 424,980 9,962 * Sybase Inc. 225,100 9,769 Automatic Data Processing Inc. 221,600 9,489 Applied Materials Inc. 653,160 9,105 * FLIR Systems Inc. 271,900 8,897 Tencent Holdings Ltd. ADR 406,600 8,817 * Rovi Corp. 266,020 8,478 * Microsemi Corp. 454,500 8,067 * Nuance Communications Inc. 516,040 8,019 * Amdocs Ltd. 260,300 7,426 CA Inc. 328,000 7,367 * Intuit Inc. 217,000 6,664 * Tellabs Inc. 1,147,840 6,520 * McAfee Inc. 151,300 6,138 * Red Hat Inc. 168,900 5,219 Factset Research Systems Inc. 78,100 5,144 * Polycom Inc. 190,420 4,755 * CommScope Inc. 177,300 4,704 Global Payments Inc. 83,900 4,519 Broadridge Financial Solutions Inc. 178,400 4,025 ADTRAN Inc. 152,800 3,446 * ON Semiconductor Corp. 341,300 3,007 * NCR Corp. 76,700 854 National Semiconductor Corp. 32,100 493 Materials (3.5%) Nucor Corp. 960,784 44,821 Albemarle Corp. 678,400 24,673 Barrick Gold Corp. 603,330 23,759 Southern Copper Corp. 708,132 23,305 Celanese Corp. Class A 645,100 20,708 Praxair Inc. 251,000 20,158 Airgas Inc. 395,650 18,833 * Freeport-McMoRan Copper & Gold Inc. 205,800 16,524 FMC Corp. 279,072 15,561 Mosaic Co. 220,049 13,143 Newmont Mining Corp. 272,700 12,901 International Paper Co. 357,300 9,568 * Crown Holdings Inc. 368,400 9,424 Allegheny Technologies Inc. 134,000 5,999 * Owens-Illinois Inc. 177,800 5,844 Ecolab Inc. 115,400 5,145 Monsanto Co. 60,857 4,975 * Pactiv Corp. 107,000 2,583 Telecommunication Services (0.9%) * American Tower Corp. Class A 1,230,400 53,166 Brasil Telecom SA ADR 398,382 11,605 * NII Holdings Inc. 231,700 7,780 Utilities (0.3%) * AES Corp. 1,557,170 20,726 Total Common Stocks (Cost $6,334,859) Market Value Coupon Shares ($000) Temporary Cash Investments (3.2%) 1 Money Market Fund (2.7%) 3,4 Vanguard Market Liquidity Fund 0.187% 218,516,728 218,517 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.2%) Banc of America Securities, LLC (Dated 12/31/09, Repurchase Value $15,800,000, collateralized by Federal National Mortgage Assn. 4.324%, 12/1/39) 0.010% 1/4/10 15,800 15,800 U.S. Government and Agency Obligations (0.3%) 5,6 Federal Home Loan Bank Discount Notes 0.275% 2/19/10 8,000 7,999 5,6 Federal Home Loan Bank Discount Notes 0.220% 3/26/10 15,000 14,996 5,6 Freddie Mac Discount Notes 0.220% 3/22/10 2,000 2,000 Total Temporary Cash Investments (Cost $259,305) Total Investments (100.9%) (Cost $6,594,164) Other Assets and Liabilities-Net (-0.9%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $59,735,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.0% and 1.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $62,231,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $24,995,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. Morgan Growth Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index March 2010 361 100,241 982 E-mini S&P 500 Index March 2010 62 3,443 (10) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Morgan Growth Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
